UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-6917


DEREK HENDRICKS,

                Plaintiff - Appellant,

          v.

MR. CASINA, Medical Supervisor; DOCTOR OWENS; NURSE NELSON,

                Defendants – Appellees,

          and

SUPERINTENDENT KORNEGAY; MR. HAWKINS;           DR.    DAVIS;   MS.
HARRELL, Assistant Superintendent,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-ct-03090-D)


Submitted:   January 17, 2017               Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek Hendricks, Appellant Pro Se.    Joseph Finarelli, Special
Deputy Attorney General, Raleigh, North Carolina; Ginger Bagley
Hunsucker, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North
Carolina; Kelly Street Brown, Elizabeth Pharr McCullough, YOUNG
MOORE & HENDERSON, PA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Derek     Hendricks         appeals        the   district   court’s      orders

granting    Defendants      summary      judgment     on   Hendricks’    42   U.S.C.

§ 1983 (2012) complaint, in which Hendricks alleged an Eighth

Amendment     claim   of     deliberate          indifference    to   his     serious

medical    condition,      and    denying       Hendricks’   postjudgment     motion

for reconsideration.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.             See Hendricks v. Casina, No. 5:13-ct-

03090-D (E.D.N.C. Oct. 20, 2015 & June 23, 2016).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the     materials    before   this    court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                            3